— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term improperly held that the inclusion of a village as the “town or city” of residence of a signer of a designating petition constituted substantial compliance with section 6-130 of the Election Law. The failure of the signers to provide the “town or city” of residence is a fatal defect and renders the designating petition invalid {Matter of McKeever v Hornidge, 306 NY 876; see, also, Matter of Frome v Board of Elections, 57 NY2d 741, 742; Matter of Hutson v Bass, 54 NY2d 772; Matter of Higby v Mahoney, 48 NY2d 15). Based on the foregoing the designating petitions of Richard Sirianni, Alan Delmar and Michelina Bellomo are invalid. The remaining designating petitions contain the required number of signatures exclusive of those lacking the city or town and are therefore valid. As to the addresses of the candidates, we find no proof of any intention on the part of a candidate to mislead or confuse, and no evidence that the included addresses did or would lead to misidentification on the part of those invited to sign the petition or seeking to verify qualifications {Matter of Ferris v Sadowski, 45 NY2d 815). (Appeals from order of Supreme Court, Erie County, Mintz, J. — Election Law, § 16-102.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ. (Order entered Aug. 22, 1984.)